                                       UNITED STATES DISTRICT COURT
                                                           for the
                                                    District of Alaska

               UNITED STATES OF AMERICA                      )
Order




                                                             )       Case Number: 3:19-CR-00114-001-JMK-MMS
                                 vs.                         )
                                                             )                         ORDER
                   REY JOEL SOTO-LOPEZ                       )
Based on the Petition for Action on Conditions of Pretrial Release filed on April 21, 2021, regarding the
above-named defendant, IT IS HEREBY ORDERED that:

        [   ] [For U.S. District Judge:] A WARRANT FOR ARREST be issued and delivered to the U.S.
              Marshal's Service; and that the petition, this order, and a copy of the warrant be sealed in the Clerk's
              file and disclosed only to the U.S. Attorney for their official use, until the arrest of the defendant.

        [   ] The petition for action is referred to the U.S. Magistrate Judge for pretrial release matters.

        [   ] The petition for action will remain with the U.S. District Judge for pretrial release matters.

        [   ] The matter be scheduled for a bail review hearing before the U.S. District Judge. Upon the scheduling
              of the hearing, the Clerk’s office shall unrestrict access to the petition for action.

        [   ] [For U.S. Magistrate Judge:] A WARRANT FOR ARREST be issued and delivered to the U.S.
              Marshal's Service; and that the petition, this order, and a copy of the warrant be sealed in the Clerk's
              file and disclosed only to the U.S. Attorney for their official use, until the arrest of the defendant.

        [   ] A SUMMONS be issued for the matter to be scheduled for a bail review hearing before the U.S.
              Magistrate Judge. Upon the scheduling of the hearing the Clerk’s Office shall unrestrict access to the
              petition for action. The Clerk is directed to issue a summons for defendant to appear for a bail
              review hearing on

        [X ] Other: The court concurs with the USPO recommendation that no action shall be taken at this
                         time.


                                  22 day of _________
                      Dated this ____         April   20 21.
                                                         _.


                                                                        s/ Matthew M. Scoble
                                                                 Honorable Matthew M. Scoble
                                                                 United States Magistrate Judge




                  Case 3:19-cr-00114-JMK-MMS Document 137 Filed 04/22/21 Page 1 of 1
